Citation Nr: 0610163	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for rectal bleeding due to 
manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1999, including service in the Southwest Asia 
theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim of entitlement to service connection for rectal 
bleeding, asserted as due to undiagnosed illness.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In February 2005, the veteran and his father, accompanied by 
the veteran's accredited representative, testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

The evidence shows that the veteran has rectal bleeding that 
had its onset during service.


CONCLUSION OF LAW

Rectal bleeding due to manifestations of an undiagnosed 
illness was incurred in service.  38 U.S.C.A. §§ 101(33), 
1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.2(i), 3.102, 
3.303, 3.317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance is required.

In addition, where the claim is one for basis entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to include notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, given the favorable outcome of the veteran's claim 
for service connection for rectal bleeding due to 
manifestations of an undiagnosed illness, taken below, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his claim for service connection for 
rectal bleeding due to manifestations of an undiagnosed 
illness would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra.  

Background and Analysis

In his statements and sworn testimony, the veteran asserts, 
in essence, that service connection is warranted for rectal 
bleeding because he has had chronic and recurrent rectal 
bleeding since serving in the Persian Gulf during service.  
In support, he points out that he has received treatment for 
this condition and that examiners have conducted diagnostic 
studies in an attempt to discern the etiology and diagnosis 
for this symptom, but than an EGD 
(esophagogastroduodenoscopy) and a colonoscopy were normal.  
The veteran maintains that service connection is thus 
warranted for this condition because it is related to his 
exposure to environmental toxins in the Persian Gulf, and 
that he has rectal bleeding due to undiagnosed illness 
related to his service in the Southwest Asia theater of 
operations.

The law provides that the Persian Gulf War began on August 2, 
1990, and remains in effect.  38 U.S.C.A. §§ 101(33), 1117 
(West 2002); 38 C.F.R. §§ 3.2(i); 3.317(d)(1) (2004).  The 
veteran's service record show that he served in Southwest 
Asia theater of operations during the Persian Gulf War.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011; and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

The Board points out that unlike most service connection 
claims, to establish service connection for this condition, 
medical evidence linking this disability directly to service 
is not required.  Instead, the United States Court of Appeal 
for Veterans Claims (Court) recently noted that a veteran is 
competent to testify about these symptoms because they are 
capable of lay observation, and medical nexus evidence is not 
required.  See Gutierrez v. Principi, No. 01-2105, (U.S. Vet. 
App. Dec. 23, 2004).  

Consistent with the veteran's statements and testimony, VA 
treatment records show that the veteran was seen on several 
occasions for treatment of his rectal bleeding.  These 
records further reflect that in January 2002, a physician 
reported that an EGD and colonoscopy were performed and that 
both were normal.

In addition, in a May 2003 lay statement, the veteran's 
companion, with whom he resides, reported that the veteran 
had chronic, unexplained rectal bleeding for over two years.  
She stated that she observed the bleeding, which was so 
severe that several undergarments have been destroyed.  She 
also indicated that several examiners had been unable to 
identify the cause of this bleeding.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that presumptive 
service connection is warranted for chronic rectal bleeding.  
In reaching this determination, the Board notes that the 
evidence shows that, consistent with his representations, the 
veteran suffers from this symptom, which has persisted for 
more than six months and which cannot be explained by a known 
clinical diagnosis.  Moreover, VA specifically recognizes 
that chronic gastrointestinal signs or symptoms as 
manifestations of undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b).  Accordingly, service connection for rectal 
bleeding is warranted.


ORDER

Service connection for rectal bleeding due to manifestations 
of an undiagnosed illness, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


